DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 recites “comprising:]” which includes an erroneous bracket.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 4 recites “…to receive solution” however for clarity and consistency this should recite --to receive windshield washer solution--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 4 recites “said reservoir” however for clarity and consistency this should recite --said windshield washer solution reservoir--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 7 recites “…that divides solution” however for clarity and consistency this should recite --that divides the windshield washer solution--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 7 recites “said primary solution outlet line” however for clarity and consistency this should recite --said primary pump solution outlet line--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 9 recites “…directing solution” however for clarity and consistency this should recite --directing the windshield washer solution--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 10 recites “incoming windshield washer fluid solution” however for clarity and consistency this should recite --the windshield washer solution--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 12 recites “…to receive solution” however for clarity and consistency this should recite --to receive the windshield washer solution--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 1 recites “said primary actuator” however for clarity and consistency this should recite --said primary pump actuator--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Line 2 recites “said reservoir” however for clarity and consistency this should recite --said windshield washer solution reservoir--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Lines 2-3 recite “said a vehicle headlamp solution exit” however for clarity and consistency this should recite --said vehicle headlamp solution exit--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 2 recites “said reservoir” however for clarity and consistency this should recite --said windshield washer solution reservoir--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a vehicle headlamp solution exit constructed and arranged to receive solution from a backflow valve outlet line” however it is unclear if this limitation is referring to one of the “two identical backflow valve outlet lines” also recited.
Claim 1 recites the limitation "said solution exits" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to what “exits” are being referred to as only a single “vehicle headlamp solution exit” had previously been recited.
Claims 2-4 are also rejected under 35 USC 112(b) due to being dependent from claim 1.
Claim 4 recites the limitation "said secondary actuator" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring back to the recitation of “a dedicated actuator” from claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,960,854 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1, see claim 1 of US Pat No 10,960,854 B2.
Re claim 2, see claim 2 of US Pat No 10,960,854 B2.
Re claim 3, see claim 3 of US Pat No 10,960,854 B2.
Re claim 4, see claim 4 of US Pat No 10,960,854 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752